              Case 2:17-cv-01611-RSL Document 67 Filed 12/28/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   ANDREA SCHMITT and ELIZABETH                     )
     MOHONDRO, each on their own behalf, and ) CASE NO. 2:17-cv-01611 RSL
10   on behalf of all similarly situated individuals, )
                                                      )
11                   Plaintiffs,                      ) UNOPPOSED MOTION AND ORDER TO
12                                                    ) EXTEND TIME TO RESPOND TO
            v.                                          FOURTH AMENDED COMPLAINT
                                                      )
13   KAISER FOUNDATION HEALTH PLAN )
     OF WASHINGTON; KAISER                            )
14   FOUNDATION HEALTH PLAN OF                        )
     WASHINGTON OPTIONS, INC.; KAISER )
15   FOUNDATION HEALTH PLAN OF THE )
     NORTHWEST; and KAISER                            )
16   FOUNDATION HEALTH PLAN, INC.,                    )
                                                      )
17                   Defendants.                      )
                                                      )
18

19                                      UNOPPOSED MOTION

20          Defendants Kaiser Foundation Health Plan of Washington, Kaiser Foundation Health Plan
21   of Washington Options, Inc., Kaiser Foundation Health Plan of the Northwest, and Kaiser
22
     Foundation Health Plan, Inc., (“Defendants”), through their counsel, respectfully requests the time
23
     for response to Plaintiffs’ Fourth Amended Complaint be extended to January 28, 2021.
24
     Defendants have not previously sought an extension to respond to Plaintiffs’ Fourth Amended
25

26   Complaint. This motion is for good cause and not for the purpose of delay. Plaintiff’s counsel has

27   been advised and does not oppose the instant motion.
                                                                                 KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     UNOPPOSED MOTION AND ORDER TO EXTEND TIME TO RESPOND                        Seattle, Washington 98104
     TO FOURTH AMENDED COMPLAINT - 1                                                    Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
     CASE NO. 2:17-cv-01611 RSL
              Case 2:17-cv-01611-RSL Document 67 Filed 12/28/20 Page 2 of 3



 1          Accordingly, Defendants respectfully request the deadline for response to Plaintiff’s
 2   Amended Complaint be extended to January 28, 2021. By submitting this motion Defendant does
 3
     not waive any defenses.
 4

 5          Dated this 24th day of December, 2020.
 6                                                   KARR TUTTLE CAMPBELL
 7
                                                     s/Medora A. Marisseau
 8                                                   Medora A. Marisseau, WSBA #23114
                                                     Mark A. Bailey, WSBA #26337
 9                                                   701 Fifth Avenue, Suite 3300
                                                     Seattle, WA 98104
10                                                   Telephone: 206-223-1313
11                                                   Facsimile: 206-682-7100
                                                     mbailey@karrtuttle.com
12                                                   mmarisseau@karrtuttle.com
                                                     Attorneys for the Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                            KARR TUTTLE CAMPBELL
                                                                            701 Fifth Avenue, Suite 3300
     UNOPPOSED MOTION AND ORDER TO EXTEND TIME TO RESPOND                    Seattle, Washington 98104
     TO FOURTH AMENDED COMPLAINT - 2                                                Main: (206) 223 1313
                                                                                     Fax: (206) 682 7100
     CASE NO. 2:17-cv-01611 RSL
              Case 2:17-cv-01611-RSL Document 67 Filed 12/28/20 Page 3 of 3



 1                                              ORDER
 2          IT IS SO ORDERED. Defendants’ Response to the Fourth Amended Complaint shall be

 3   filed by January 28. 2021.

 4
            Dated this 28th day of December, 2020.
 5

 6
                                             Robert S. Lasnik
 7                                           United States District Judge
 8

 9

10
     Presented by:
11

12   s/Medora A. Marisseau
     Medora A. Marisseau, WSBA #23114
13   Mark A. Bailey, WSBA #26337
     701 Fifth Avenue, Suite 3300
14   Seattle, WA 98104
     Telephone: 206-223-1313
15
     Facsimile: 206-682-7100
16   mbailey@karrtuttle.com
     mmarisseau@karrtuttle.com
17   Attorneys for the Defendants
18

19

20

21

22

23

24

25

26

27
                                                                        KARR TUTTLE CAMPBELL
                                                                        701 Fifth Avenue, Suite 3300
     UNOPPOSED MOTION AND ORDER TO EXTEND TIME TO RESPOND                Seattle, Washington 98104
     TO FOURTH AMENDED COMPLAINT - 3                                            Main: (206) 223 1313
                                                                                 Fax: (206) 682 7100
     CASE NO. 2:17-cv-01611 RSL
